Exhibit 10(x)
Description of Non-Employee Director Equity Compensation Program
(Effective January 1, 2011)
Stock Awards

  •   Award Value:

  o   Each non-employee director elected at the Company’s annual meeting of
stockholders shall automatically be granted, as of the date of such meeting,
under the Long-Term Incentive Compensation Plan (LTICP), an award of Company
common stock having an award value of $140,000.     o   A non-employee director
who joins the Board effective as of any other date shall automatically be
granted, as of such other date, under the LTICP, an award of Company common
stock having an award value based on the full-year award value of $140,000
prorated to reflect the number of months (rounded up to the next whole month)
remaining until the next annual meeting of stockholders; provided, however, that
if the New York Stock Exchange (NYSE) is not open on the day such director joins
the Board, the award shall be granted as of the next following day on which the
NYSE is open.

  •   Number of Shares Subject to Award: The number of shares of Company common
stock subject to an award shall be determined by dividing the award value by the
NYSE-only closing price of Company common stock on the date of grant (rounded up
to the nearest whole share).     •   Vesting: The stock awards shall vest in
full immediately upon grant.     •   Deferral: Non-employee directors may elect
to defer receipt of their stock awards in accordance with the terms and
conditions of the Company’s Directors Stock Compensation and Deferral Plan.

 